DEPARTMENT OF HEALTH & HUMAN SERVICES
Health Care Financing Administration
Center for Medicaid and State Operations
7500 Security Boulevard
Baltimore, MD 21244-1850
July 27, 1998
Dear State Medicaid Director:
The Health Resources and Services Administration's Maternal and Child Health Bureau and the State Maternal and Child Health
(MCH)/Children with Special Health Needs (CSHN) programs are cosponsoring a daylong instructional video conference (IVC)
entitled: Measuring Up: A Blueprint for Building Quality Assurance. We wanted to share information about that conference and
enclose a draft curriculum. We hope that you and your program staff are able to participate in this very practical skill-building
opportunity.
There is a critical need, particularly with the passage of the State Children's Health Insurance Program, title XXI, to measure, monitor
and improve the quality of managed care health care delivery. This training focuses on issues that are faced by those serving the MCH
and CSHN populations. Supporting the collaboration of State programs serving these populations -- particularly those of the MCH
Directors, CSHN Directors, and State Medicaid Directors -- can enhance individual program capacities, promoting integrated efforts
and correlated use of quality assurance tools and methodologies. This is a crucial aspect of serving beneficiaries more effectively as
managed care programs proliferate. The training will help foster an understanding of different perspectives as States further refine
their quality assurance systems, particularly in managed care settings.
The video conference will bring together participants from various public and private agencies and managed care organizations in
each State. These participants will address critical issues related to designing and building quality health services and systems for
mothers and children. The Measuring Up video conference will assist participants to:


identify quality assurances issues of most importance in programs serving mothers and children;



define desired health outcomes; and



Identify and prioritize indicators that will measure these outcomes.

In each State, the MCH/CSHN program will designate a State Coordinator who, with expert assistance, will establish at least one
satellite downlink site in each State, handle invitations and make all logistical arrangements for the IVC training. Also, the State
Coordinator will choose a trained facilitator to coordinate the training at each downlink site. The training is available to all the
States. Dates are arranged according to your time zones:


September 22, 1998 9:00 a.m. - 4:30 p.m. (States in Eastern time zone)



September 23, 1998 9:30 a.m. - 5:00 p.m. (States in Central time zone) 8:30 a.m. - 4:00 p.m. (States in Mountain time zone)



September 24, 1998 9:00 a.m. - 4:30 p.m. (States in Pacific time zone)

We look forward to a worthwhile, exciting training and hope you and your staff members can attend. You will receive a formal
invitation and more information from the MCH State Coordinator within the next month. You may also find updated information on
this training on the Internet at http:// mchneighborhood.ichp.edu/quality.
Sincerely,
Audrey H. Nora, M.D., M.P.H. Assistant Surgeon General Associate Administrator for Maternal and Child Health
Sally K. Richardson Director Center for Medicaid and State Operations Health Care Financing Administration

Enclosure
cc: All HCFA Regional Administrators All HCFA Associate Regional Administrators for Medicaid and State Operations Lee
Partridge American Public Human Services Association Joy Wilson National Conference of State Legislatures Jennifer Baxendell
National Governors' Association All HRSA Field Coordinators

